DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-8 are objected to because of the following informalities: each of these claims discloses “the c-shaped tool head”, which has a lack of antecedent basis in the claims. These instances are not held to be indefinite, per se, as they appear to be simple language artifacts from the previously presented claim set, which were inadvertently not amended by Applicant when independent claim 1 was amended. That is, the Applicant explicitly removed the language in claim 1 to a “c-shaped tool head” such that the head is disclosed as being a “tool head” only, wherein that tool head includes a “c-shaped frame”. As such, it seems likely that, in claims 21-8, each instance of “the c-shaped tool head” should be amended to recite “the tool head”. The claims have been examined according to that reasonable interpretation. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 16-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barezzani et al. (US 8,276,430 B2).

    PNG
    media_image1.png
    475
    802
    media_image1.png
    Greyscale
Regarding claim 1, Barezzani discloses a connector installation* tool (1) (fig. 1; col. 1, lines 1-15) comprising: an elongated body (2) including a first end (proximal to 2 and 3 in fig. 1), a second end (proximal to 13 and 14 in fig. 1), and an axis (“X” axis, figs. 4-5) extending therebetween (figs. 1-5; cols. 4-5, lines 65-67 and 1-3); a handle (3) having a switch (7) and positioned proximate the first end, the switch moveable between a first position (the disclosed switch is a “push-button”, thus it naturally has two positions for actuation) and a second position (figs. 1-5 and 18A-18C; annotated fig. 13, below; col. 5, lines 2-7; col. 8, lines 40-67); a battery (5) supported on the body and configured to provide power to an actuator (6) when the switch is in the first position (figs. 1-5; cols. 4-5, lines 65-67 and 1-16); and a tool head (13, 14) positioned proximate the second end of the body, the tool head including a c-shaped frame (13), a stop surface (crimping faces of 13) positioned adjacent a distal end of the frame, and a ram (14) positioned adjacent a proximal end of the frame, the stop surface secured against movement relative to the frame, the ram being oriented opposite the stop surface and extendable toward the 
*Note:  Regarding the preamble recitation of the intended use of the claimed tool, there is nothing in the claim that appears to differentiate the recited structures from any other hydraulic tool, and more specifically, Barezzani discloses each and every structural feature disclosed in the independent claims. Respectfully, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Barezzani is disclosed as being capable of performing the cited intended use of connector installation.
Regarding claim 4, Barezzani discloses the connector installation tool of claim 1, further comprising a conduit (37, 39) for providing pressurized fluid to drive the c-shaped tool head, the pressurized fluid configured to flow toward the c-shaped tool head when the switch is in the first position (figs. 1-5, 13; cols. 7-8, lines 50-67 and 1-17).
Regarding claim 5, Barezzani discloses the connector installation tool of claim 4, wherein the conduit extends along an outer surface of the elongated body at least partially between the first end of the tool body and the c-shaped tool head (fig. 2: 37 “extends along an outer surface… at least partially”).
Regarding claim 6, Barezzani discloses the connector installation tool of claim 1, wherein the c-shaped tool head is configured to be (capable of being) placed around a block* (connectors) 
*Note:  The cited structures of Barezzani are anticipatory of all the recited structures of the claim. As with the intended use limitation recited above, Barezzani would be capable of performing the intended use, which does not further define the structure of the tool. There is no reason to believe that the crimping device of Barezzani would be unable to be placed around a block, and it is clear that the cited ram and stop surface of Barezzani would naturally be capable of contacting and driving whatever is held therein, including a block.
Regarding claim 16, Barezzani discloses a connector installation* tool (1) (fig. 1; col. 1, lines 1-15) comprising, a body (2) having a first end (proximal to 2 and 3 in fig. 1) and a second end (proximal to 13 and 14 in fig. 1) (figs. 1-5; cols. 4-5, lines 65-67 and 1-3); a conduit (39) extending between the first end and the second end (fig. 2; cols. 7-8, lines 50-67 and 1-17); a handle (3) having a switch (7) and positioned proximate the first end, the switch moveable between a first position (the disclosed switch is a “push-button”, thus it naturally has two positions for actuation) and a second position (figs. 1-5 and 18A-18C; annotated fig. 13, below; col. 5, lines 2-7; col. 8, lines 40-67); a battery (5) supported on the body and in electrical communication with the switch, a pressurized fluid (“pressure liquid”) configured to flow through the conduit when the switch is in the first position (figs. 1-5; annotated fig. 13; cols. 4-5, lines 65-67 and 1-16; cols. 7-8, lines 50-67 and 1-17); a tool head (13, 14) positioned proximate the second end, the tool head including a stop surface (crimping faces of 13) and a ram (14), the ram being extendable in a linear manner (along “X” axis) to exert a force in a direction toward the stop surface (figs. 3-4; par. 0027).
*Note:  Please refer to “Note” regarding claim 1, above.
Regarding claim 17, Barezzani discloses the connector installation tool of claim 16, wherein the tool head is configured to be (capable of being) placed around a block* (connectors)  such that the ram is positioned proximate the block and configured to contact and drive the block (figs. 1-19; col. 1, lines 7-15; col. 9, lines 9-12). 
*Note: Please refer to “Note” regarding claim 6, above.
Regarding claim 20, Barezzani discloses the connector installation tool of claim 16, wherein the tool head includes a C-shaped frame (figs. 2-3). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barezzani, in view of Nehls (US 3,773,375).
Regarding claims 2 and 3, Barezzani discloses all of the elements of the current invention as detailed above with respect to claim 1. Barezzani, however, does not appear to discloses that the c-shaped tool head is pivotable away from the axis about the second end, and that the tool head is pivotable through a range of at least 180 degrees about the second end.
Nehls teaches that it is well known to provide a related tool comprising: an elongated body (10, 11) including a first end (at 40/41), a second end (at 18), and an axis (fig. 4: axis runs vertically through center of pole, as shown) extending therebetween; a handle (40); and a tool head (12) positioned proximate the second end (figs. 1-2 and 4; col. 1-2, lines 59-67 and 1-31); 
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Barezzani to incorporate the preferred range for the angle of pivot from Nehls. It was well known to use pivoting connections such as that of Nehls because the in situ workpiece is rarely aligned perfectly at the preferred angle. As such, PHOSITA would have realized a pivoting connection could readily be employed in the invention of Barezzani in a manner that it would achieve the claimed preferred pivot range. The capability for a long reach tool to pivot greater than 180° was well known at the time of filing and presents the obvious and predictable advantages of allowing for the working head to engage a workpiece at any angle, thus predictably decreasing work time and thus, associated costs. Moreover, Barezzani discloses the use of interchangeable work heads based upon the desired functionality, and Nehls serves to demonstrate that the pivoting head was well known as a replaceable head option, and that it would have solved the common problem of poor workpiece alignment in a known an easily employed manner.
Regarding claim 19, Barezzani discloses all of the elements of the current invention as detailed above with respect to claim 16. Barezzani, however, does not appear to discloses that the c-shaped tool head is pivotable through a range of at least 180 degrees about the second end.
Nehls teaches that it is well known to provide the related tool (as detailed above with regards to claims 2-3), wherein the tool head may pivot through a range of at least 180 degrees (“an arc exceeding 270°”) about the second end (figs. 1, 2 and 4; col. 2, lines 32-63; col. 3, lines 43-64).
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Barezzani, in view of Klein (US 3,017,905).
Regarding claim 7, Barezzani discloses all of the elements of the current invention as detailed above with regards to claim 1. Barezzani, however, does not explicitly disclose that the tool head is positioned at least six feet away from the first end while the c-shaped tool head is coupled to the second end. 
Klein teaches that it is well known to provide a related tool comprising: an elongated body (11) including a first end (at 36), a second end (at 35), and an axis (figs. 1 and 2: axis runs along center of pole, as shown; indicated at 14 in fig. 2) extending therebetween; a handle (40); and a c-shaped tool head (13) positioned proximate the second end (figs. 1-2; cols. 1-2, lines 66-72 and 1-27); wherein the c-shaped tool head is positioned at least six feet away from the first end while the c-shaped tool head is coupled to the second end (fig. 1; col. 1, lines 69-71).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Barezzani to incorporate the preferred length of the tool body being at least six feet from Klein. Both Barezzani and Klein disclose related tools specifically intended to have an elongated body and c-shaped working head. It is well known that the tools cited are intended to be used with high voltage lines which are dangerous to the tool operator. The common and obvious solution to this problem is to provide a long handle or body to place the operator away from the likelihood of contact with electrical arcing. Klein discloses that this feature is old and well known, and that it has been routinely employed on connector installation tools (col. 1, lines 9-27). Accordingly, PHOSITA would have realized that .
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barezzani in view of Chiasson et al. (US 2015/0283693 A1).
Regarding claim 8, Barezzani discloses all of the elements of the current invention as detailed above with respect to claim 1. Barezzani further discloses that a first projection (concave mating surfaces of 14) extends from the second end of the elongated body and a second projection (teeth of clamping surface of 13) extends from the c-shaped tool head, further comprising a fastening member (12) releasably securing the first projection relative to the second projection (Abstract; figs. 1-3; col. 5, lines 11-36). Barezzani, however, does not explicitly disclose loosening of the fastening member permitting movement of the c-shaped tool head relative to the elongated body.
Chiasson teaches that it is well known to provide a related connector installation tool, comprising an elongated body (“tool body having a first portion 104… an extension member 106, and a second portion 108”) (figs. 3-4; par. 0027); a handle (102) having a switch (152) (figs. 3 and 5-6; pars. 0027-0028 and 0030); a battery (112) configured to provide power to an actuator (128) (figs. 5-6; par. 0030); and a tool head having a c-shaped frame (110) positioned proximate the second end, the c-shaped tool head including a stop surface (120) and a ram (118), the ram being extendable toward the stop surface (figs. 3-4; par. 0027); and wherein a first projection (222 on 218) extends from the second end of the elongated body and a second projection (222 on 220) extends from the c-shaped tool head, further comprising a fastening member (224) releasably securing the first projection relative to the second projection, loosening of the 
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Barezzani to incorporate the fastening member which can be loosened to permit movement of the c-shaped tool head relative to the elongated body of Chiasson. As discussed above with respect to claims 2 and 3, it was common and well known to use pivoting connections such as that of Chiasson because the in situ workpiece is rarely aligned perfectly at the preferred angle. As such, PHOSITA would have realized a pivoting connection could readily be employed in the invention of Barezzani in a manner that it would achieve the claimed preferred pivot range. Further, it was well established that a pivoting connection without a fastener to retain the pivot angle would not have been employed, as the head would not be able to maintain its orientation. The obvious solution was a fastener to tighten and retain position and loosen for movement. Chiasson simply serves to demonstrate that this feature was well-known when using the old pivoting head design of the prior art, according to the above obvious advantages, including predictably decreasing work time and dangerous exposure to arcing.
Regarding claim 18, Barezzani discloses all of the elements of the current invention as detailed above with respect to claim 16. Barezzani further discloses that the body is an elongated body and an axis (“X” axis) extends between the first end and the second end wherein the second end of the body includes a first projection (concave mating surfaces of 14) and the tool head includes a second projection (teeth of clamping surface of 13) adjacent the first projection, the connector installation tool further comprising a fastener (12) coupling the first projection and the second projection (Abstract; figs. 1-3; col. 5, lines 11-36). Barezzani, however, does not 
Chiasson teaches that it is well known to provide the related connector installation tool (as detailed above with regards to claim 8), wherein the second end of the body includes a first projection (222 on 218) and the tool head includes a second projection (222 on 220) adjacent the first projection, the connector installation tool further comprising a fastener (224) coupling the first projection and the second projection, the fastener being adjustable between a loose position in which the tool head is permitted to pivot relative to the second end of the body and a tightened position in which the tool head is secured against movement relative to the second end of the body (figs. 4 and 10; pars. 0035-0036).
Please refer to the prior art rejection of claim 8, above, regarding the rationale for combination of references.
Claims 9, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chiasson in view of Barezzani.
Regarding claim 9, Chiasson discloses a connector installation* tool (100: “multi-stage hydraulic tool”) comprising: an elongated body (“tool body having a first portion 104… an extension member 106, and a second portion 108”) having a first end (“first portion 104”), a second end (“second portion 108”), and an axis (fig. 3: along central line of tool body) extending therebetween (figs. 3-4; par. 0027); a handle (102) having a switch (152) and positioned proximate the first end, the switch moveable between a first position (pressed, to actuate button 154) and a second position (not pressed) (figs. 3 and 5-6; pars. 0027-0028 and 0030); a battery (112) supported on the body and configured to provide power to an actuator (128) when the ram is extendible in a linear manner.
*Note:  Please refer to “Note” regarding claim 1, above.
Barezzani discloses a related connector installation tool (1) (fig. 1; col. 1, lines 1-15) comprising: an elongated body (2) (figs. 1-5; cols. 4-5, lines 65-67 and 1-3); a handle (3) having a switch (7) (figs. 1-5 and 18A-18C; annotated fig. 13, below; col. 5, lines 2-7; col. 8, lines 40-67); a battery (5) supported on the body and configured to provide power to an actuator (6) (figs. 1-5; cols. 4-5, lines 65-67 and 1-16); and a tool head (13, 14) including a stop surface (crimping faces of 13) and a ram (14), the ram extendable in a linear manner (along “X” axis) toward the stop surface (figs. 1-5; annotated fig. 13; col. 5, lines 24-36; col. 7, lines 65-67; col. 9, lines 9-16).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Chiasson to incorporate a ram which can move in a linear manner from Barezzani. Both prior art references disclose that the tools are intended for use with more than one type of connector or crimping operation. As such, the use of a ram which may be moveable in a linear manner would have been a routine and conventional consideration. Moreover, both Chiasson and Barezzani disclose the use of interchangeable work heads based upon the desired functional capabilities, and Barezzani thus simply serves to 
Regarding claim 11, Chiasson in view of Barezzani teaches the method of claim 9 as detailed above, and Chiasson further discloses a conduit (114) for providing pressurized fluid to drive the c-shaped tool head, the pressurized fluid configured to flow toward the c-shaped tool head when the switch is in the first position (figs. 3-4; pars. 0034 and 0037-0041).
Regarding claim 12, Chiasson in view of Barezzani teaches the method of claim 11 as detailed above, and Chiasson further discloses that the conduit extends along an outer surface of the tool body at least partially between the first end of the tool body and the tool head (figs. 3-4; pars. 0024-0025, 0027, 0034 and 0037-0041).
Regarding claim 13, Chiasson in view of Barezzani teaches the method of claim 9 as detailed above, and Chiasson further discloses that the tool head is configured to be (capable of being) placed around a block* (workpiece) such that the ram is positioned proximate the block and configured to contact the block (figs. 3-4; pars. 0020-0021 and 0039). 
*Note: Please refer to “Note” regarding claim 6, above.
Regarding claim 15, Chiasson in view of Barezzani teaches the method of claim 9 as detailed above, and Chiasson further discloses that the second end of the body includes a first projection (222 on 218) and the tool head includes a second projection (222 on 220) adjacent the first projection , the9Attorney Docket No. 208273-9201-USO2 connector installation tool further comprising a fastener (224) coupling the first projection and the second projection, the fastener being adjustable between a loose position in which the tool head is permitted to pivot relative to the second end of the body and a tightened position in which the tool head is secured against movement relative to the second end of the body (figs. 4 and 10; pars. 0035-0036).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chiasson in view of Barezzani, further in view of Nehls.
Regarding claim 10, Chiasson in view of Barezzani teaches all of the elements of the current invention as detailed above with regards to claim 9. Chiasson further discloses that the tool head may pivot through a range about the second end (figs. 3-4; pars. 0035-0036). Chiasson, however, does not explicitly disclose that the tool head may pivot through a range of at least 180 degrees about the second end.
Nehls teaches that it is well known to provide the related tool (as detailed above with respect to claims 2 and 3); wherein the tool head is pivotable away from the axis, and wherein the tool head may pivot through a range of at least 180 degrees (“an arc exceeding 270°”) about the second end (figs. 1, 2 and 4; col. 2, lines 32-63; col. 3, lines 43-64).
Please refer to the prior art rejection of claims 2-3, above, regarding the rationale for combination of references.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chiasson in view of Barezzani, further in view of Klein.
Regarding claim 14, Chiasson in view of Barezzani teaches all of the elements of the current invention as detailed above with regards to claim 9. The modified Chiasson, however, does not apparently teach that the tool head is positioned at least six feet away from the first end while the c-shaped tool head is coupled to the second end. 
Klein teaches that it is well known to provide the related tool (as detailed above with respect to claim 7); wherein the c-shaped tool head is positioned at least six feet away from the first end while the c-shaped tool head is coupled to the second end (fig. 1; col. 1, lines 69-71).
.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 1-8 and 16-20 are no longer rejected using Chiasson as a 102 or primary reference, thus those arguments are moot.
The limitation from claim 9 to the ram being “extendable in a linear manner” is not currently being rejected using Chiasson, instead Barezzani is being relied upon for that teaching. Accordingly the arguments to claims 9-15 are moot.
Accordingly, all of the currently presented claim limitations have been shown to be anticipated or taught by the prior art, and all arguments on the merits have been answered.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Examiner, Art Unit 3729